 1   JOHN R. MANNING (SBN 220874)
     LAW OFFICE OF JOHN R. MANNING
 2
     1111 “H” Street, Suite 204
 3   Sacramento, CA. 95814
     (916) 444-3994
 4   Fax (916) 447-0931
 5
     Attorney for Defendant
 6
     DARRON D. ROSS

 7
                          IN THE UNITED STATES MAGISTRATE COURT
 8
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10
     UNITED STATES OF AMERICA,                  ) CR NO. S-18-0266 WBS
11
                                                )
          Plaintiff,                            )
12
                                                ) (AMENDED) UNOPPOSED REQUEST
                                                ) AND [PROPOSED] ORDER TO FURTHER
     v.                                         ) MODIFY DEFENDANT’S CONDITIONS
13
                                                ) OF RELEASE
14   WILLIS ET AL,                              )
                                                )
15
                                                )
          Defendant.                            )
16
                                                )
                                                )
17
          Mr. Ross has been hired by Sierra West Limousine Service (SWLS) as a limousine

18   driver. On June 25, 2019, the Honorable Carolyn K. Delaney signed a stipulation modifying Mr.
19
     Ross’ release conditions (ECF # 59 and 60). Unfortunately, after the stipulation was signed by
20
     the court, Mr. Ross was informed he would not be needed on the dates noted in the stipulation.
21
     This change was not due to an issue with Mr. Ross. Rather, Mr. Ross’ employer simply over
22

23   estimated the number of drivers he would need for that particular period.

24          On July 3, 2019, the Honorable Kendall J. Newman signed a stipulation modifying Mr.
25
     Ross’ release conditions (ECF # 62). Mr. Ross was given permission to travel out of the District
26
     for work, including staying overnight in Lake Tahoe, CA.
27
            Specifically, Mr. Ross was given permission to pick up a car on Monday, July 8, 2019 (at
28

     approximately 7:30 a.m.) in the Sacramento area and drive to Reno, NV. Mr. Ross will/would

                                                     1
 1   be available to provide rides to SWLS’ corporate clients between Reno (NV) and Lake Tahoe
 2
     (CA), from July 8, 2019 through July 11, 2019. Mr. Ross will/would stay overnight in Lake
 3
     Tahoe (CA) July 8 through July 11, 2019 – returning to Sacramento (CA) on July 12, 2019. Mr.
 4

 5
     Ross would return to Lake Tahoe (CA) early in the morning on July 14, 2019 (again, providing

 6   rides for SWLS’ corporate clients between Lake Tahoe [CA] and Reno [NV]) and return to
 7
     Sacramento by 11:30 p.m. on July 15, 2019. (Mr. Ross was expected to work on July 15, 2019
 8
     until there were no more SWLS clients needing a ride.)
 9
            However, Mr. Ross’ employer then indicated he would like Mr. Ross to work a slightly
10

11   different schedule. Mr. Ross’ employer indicated he would like Mr. Ross to work July 8, 2019

12   through July 14, 2019 (Mr. Ross would stay in Lake Tahoe, CA).
13
            On July 10, 2019, the defense filed an unopposed modification consistent with Mr. Ross’
14
     employer’s request (ECF #63). On July 11, 2019 the court signed the modification (ECF#64).
15
     On July 12, 2019, Mr. Ross’ employer indicated he would like Mr. Ross to work through
16
     Monday, July 15, 2019. This modification is virtually identical to the modification filed by the
17
     defense on July 10, 2019 (ECF# 63) and signed by the court (ECF# 64), with the only
18
     substantive modification being Mr. Ross’ return date has been changed from July 14, 2019 to
19
     July 15, 2019.
20
            As such, Mr. Ross shall be allowed to make the trip noted herein on July 8, 2019
21
     returning (to his residence) on July 15, 2019 by 11:30 p.m. Mr. Ross shall report to Pretrial
22
     Services on July 16, 2019 (no later than 10:00 a.m.) and submit to testing and provide income
23
     verification. Both Pretrial Services and government’s counsel have reviewed this stipulation and
24
     have no objection to the requests made herein. (Pretrial Services has advised if/when Mr. Ross is
25
     away for employment purposes, he will not be monitored as Pretrial Services does not use GPS
26
     enabled devices. As such, while Mr. Ross is in the Reno/Tahoe area he will/would not be
27
     monitored electronically.)
28




                                                     2
 1   Dated: July 12, 2019       Respectfully submitted,
 2

 3
                                /s/ John R. Manning
 4                              JOHN R. MANNING
                                Attorney for Defendant
 5                              Darron D. Ross
 6

 7   IT IS SO ORDERED.
 8

 9   Dated: July 12, 2019

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                            3
